NUMBER 13-11-00279-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ARTHUR TRUJILLO,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 329th District Court
                        of Wharton County, Texas.


                         MEMORANDUM OPINION
                Before Justices Rodriguez, Vela, and Perkes
                 Memorandum Opinion by Justice Perkes
      Appellant, Arthur Trujillo, pleaded guilty to the offense of aggravated kidnapping.

See TEX. PENAL CODE ANN. § 20.04 (West 2011). At the conclusion of the punishment

phase of trial, the trial court concluded appellant proved by a preponderance of the

evidence that appellant released the victim of the crime in a safe place. Id. § 20.04(d).

Accordingly, the offense was reduced from a first-degree felony to a second-degree

felony. See id. Based on appellant‘s plea and the evidence presented, the trial court
found appellant guilty and sentenced him to a term of twenty years of confinement in the

Texas Department of Criminal Justice. Appellant timely perfected this appeal, and as

discussed below, his court-appointed counsel filed an Anders brief. We affirm.

                                          I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant‘s

court-appointed appellate counsel filed a brief and a motion to withdraw with this Court,

stating that his review of the record yielded no grounds of error upon which an appeal can

be predicated.      Counsel‘s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (―In

Texas, an Anders brief need not specifically advance ‗arguable‘ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.‖) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant‘s counsel has carefully discussed why, under controlling authority,

there are no reversible errors in the trial court‘s judgment. Counsel has informed this

Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal; (2) served a copy of the brief and counsel‘s motion to withdraw on appellant;

and (3) informed appellant of his right to review the record and to file a pro se response.1

        1
           The Texas Court of Criminal Appeals has held that ―the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
                                                    2
See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23.             More than an adequate period of time has passed, and

appellant has not filed a pro se response.2 See In re Schulman, 252 S.W.3d at 409.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel‘s brief, and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (―Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1.‖); Stafford, 813 S.W.2d at 509. There is no reversible error in

the record. Accordingly, the judgment of the trial court is affirmed.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, appellant‘s attorney asked this Court for permission to

withdraw as counsel for appellant.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (―[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                    To withdraw from representation, the


case presents any meritorious issues.‖ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
        2
             On August 19, 2011, with his Anders brief, appellant‘s counsel filed a motion for extension of
time to file a pro se brief, and on September 19, 2011, the State filed a motion for extension of time to file an
appellee‘s brief. Appellant was granted an extension of time to file a pro se response, and the State‘s
motion was carried with the case on appeal. In light of this opinion, we hereby deny the State‘s motion for
extension as moot.
                                                       3
appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.‖) (citations omitted)). We grant counsel‘s

motion to withdraw. Within five days of the date of this Court‘s opinion, counsel is

ordered to send a copy of this opinion and this Court‘s judgment to appellant and to

advise him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).


                                                               Gregory T. Perkes
                                                               Justice


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of October, 2011.




        3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4